EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims,

20. (Currently Amended) The operation status restoring method of claim 16, further comprising: generating the operation-related data and the first hash value under an initial operation mode of the electronic apparatus; and storing the operation-related data and the first hash value respectively in the host terminal and the storage circuit.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kuo et al., U.S. Patent Application Publication No. 2015/0242141, discloses a system that calculates a hash for data stored in a volatile memory and stores the hash and the encrypted form of the data in a host device before entering a low power mode.  Kuo’s system also retrieves the hash and encrypted data from the host when returning to a normal mode, calculates a second hash, and compares the second hash to the original hash stored on the host device [Fig. 2-4].
Lewis et al., U.S. Patent Application Publication No. 2014/0325197, discloses a system that retrieves an alternate firmware volume during a resume boot sequence, and compares a hash of the alternative firmware volume to a hash that was previously stored in a ROM of the system [Fig. 4, 5, para. 0040].
Boehm et al., U.S. Patent Application Publication No. 2022/0058295, discloses a system that stores data and a hash on an external memory device, retrieves the data and hash to a host device, calculates a second hash, and compares the second hash to the retrieved hash [Fig. 2, 3].
Chung et al., U.S. Patent Application Publication No. 2019/0042765, discloses a system that compared first and second hash values when returning from a low power mode [para. 0117].
Hamlin et al., U.S. Patent Application Publication No. 2020/0250348, discloses a system that exits a low-power state and compares a calculated hash value based on data retrieved from a smart card to a previously stored hash value [abstract].
The prior art of record does not teach or suggest, alone or in combination, an electronic apparatus having a secure boot mechanism electrically coupled to a host terminal, the electronic apparatus comprising: 
a storage circuit; and 
a processing circuit electrically coupled to the storage circuit, the processing circuit configured to: 
store operation-related data in the storage circuit under a normal operation mode; 
store the operation-related data in the host terminal; 
calculate a first hash value according to the operation-related data and store the first hash value in a non-power-off area of the storage circuit; 
maintain a power of the non-power-off area to be turned on and turn off the power of a power-off area when the electronic apparatus is switched to be under a lower power operation mode; 
restore the power of the power-off area and retrieve the operation-related data from the host terminal to the storage circuit to calculate a second hash value accordingly when the electronic apparatus is switched back to be under the normal operation mode; and 
compare the first hash value and the second hash value such that the operation-related data is determined to be valid and the electronic apparatus operates according to the retrieved operation-related data when the first hash value and the second hash value are matched, and the operation-related data is determined to be invalid and the electronic apparatus stops to operate when the first hash value and the second hash value are not matched.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov